DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Application filed 05/17/2021.
3. Claims 1-17 are pending in which claims 1, 7 and 13 are independent. 
Double Patenting Rejections
4. The Double Patenting Rejections is hereby held abeyance. The rejections will be presented when allowable subject matter is established and the rejections deems necessary.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
4.1. Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent 11036740. Although the conflicting are not patentably distinct from each other because since the claims 1-17 of the U.S. Patent 11036740 contain elements of the claims of the instant application, and as such, anticipate the claims of the instant application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-17 of the instant application
Claims 1-17 of US Patent 11036740
1. A system to manage a query plan cache for a Database Management System ("DBMS"), the method comprising:
a DBMS query plan cache data store containing electronic records representing a plurality of query plans each associated with a set of instructions created in  response to a query previously submitted by a user; and
a DBMS query plan cache management platform, coupled to the DBMS query plan cache data store, including:
a memory comprising computer executable instructions;
at least one computer processor coupled to the memory to execute the instructions to perform actions comprising:

calculating a utility score for each query plan in the DBMS query plan cache data store such that the utility score increases as a result of increases in an execution count (ec) and a compilation time (ct) and decreases as a result of increases in a period of time since the query plan was last used (lu) and a query plan memory size (ms), and

evicting at least one query plan from the DBMS query plan cache data store based on the calculated utility score, wherein said evicting is not based on a size of the DBMS query plan cache.

2. The system of claim 1, wherein the DBMS query plan cache management platform evicts at least one of: (i) a percentage of query plans, (ii) a number of query plans, and (iii) all query plans having a utility score below a threshold value.

3. The system of claim 1, wherein said evicting is associated with at least one of:
(i) deletion of a query plan from the system, (ii) transformation of a query plan, and (iii) offloading a query plan to another storage medium.


4. The system of claim 3, wherein said transformation of a query plan comprises
compression of an original set of query plan instructions into a compressed representation such that it may later be un-transformed back into the original set of query plan instructions.

5. The system of claim 1, wherein the DBMS query plan cache management
system performs said calculating and evicting based on at least one of: (i) a periodic basis, (ii) upon creation of a new query plan, (iii) upon creation of a pre-determined number of new query plans, and (iv) upon re-use of a query plan.

6. The system of claim 1, wherein the DBMS is an in-memory, column-oriented, relational database management system.

7. A computer-implemented method to manage a query plan cache for a Database
Management System ("DBMS"), the method comprising:
calculating, by a DBMS query plan cache management platform, a utility score for each query plan in a DBMS query plan cache data store such that the utility score
increases as a result of increases in an execution count (ec) and a compilation time (ct) and decreases as a result of increases in a period of time since the query plan was last used (lu) and a query plan memory size (ms), 
wherein the DBMS query plan cache data store contains electronic records representing a plurality of query plans each associated with a set of instructions created in response to a query previously submitted by a user; and
evicting, by the DBMS query plan cache management platform, at least one query
plan from the DBMS query plan cache data store based on the calculated utility score,
wherein said evicting is not based on a size of the DBMS query plan cache.

8. The method of claim 7, wherein the DBMS query plan cache management
platform evicts at least one of: (i) a percentage of query plans, (ii) a number of query plans, and (iii) all query plans having a utility score below a threshold value.


9. The method of claim 7, wherein said evicting is associated with at least one of:
(i) deletion of a query plan from the system, (ii) transformation of a query plan, and (iii) offloading a query plan to another storage medium.



10. The method of claim 9, wherein said transformation of a query plan
comprises compression of an original set of query plan instructions into a compressed representation such that it may later be un-transformed back into the original set of query plan instructions.

11. The method of claim 7, wherein the DBMS query plan cache management
system performs said calculating and evicting based on at least one of: (i) a periodic basis, (ii) upon creation of a new query plan, (iii) upon creation of a pre-determined number of new query plans, and (iv) upon re-use of a query plan.

12. The method of claim 7, wherein the DBMS is an in-memory, column-oriented, relational database management system.

13. A non-transitory, computer readable medium storing instructions, which when executed by at least one processor cause a computer to perform a method to manage a query plan cache for a Database Management System ("DBMS") comprising:

calculating, by a DBMS query plan cache management platform, a utility score for each query plan in a DBMS query plan cache data store such that the utility score
increases as a result of increases in an execution count (ec) and a compilation time (ct) and decreases as a result of increases in a period of time since the query plan was last used (lu) and a query plan memory size (ms), 



wherein the DBMS query plan cache data store contains electronic records representing a plurality of query plans each associated with a set of instructions created in response to a query previously submitted by a user; and
evicting, by the DBMS query plan cache management platform, at least one query
plan from the DBMS query plan cache data store based on the calculated utility score,
wherein said evicting is not based on a size of the DBMS query plan cache.

14. The medium of claim 13, wherein the DBMS query plan cache management
platform evicts at least one of: (i) a percentage of query plans, (ii) a number of query plans, and (iii) all query plans having a utility score below a threshold value.

15. The medium of claim 13, wherein said evicting is associated with at least one
of: (i) deletion of a query plan from the system, (ii) transformation of a query plan, and (iii) offloading a query plan to another storage medium.

16. The medium of claim 15, wherein said transformation of a query plan comprises compression of an original set of query plan instructions into a compressed
representation such that it may later be un-transformed back into the original set of query plan instructions.

17. The medium of claim 13, wherein the DBMS query plan cache management system performs said calculating and evicting based on at least one of: (i) a periodic basis, (ii) upon creation of a new query plan, (iii) upon creation of a pre-determined number of new query plans, and (iv) upon re-use of a query plan.
1. A system to manage a query plan cache for a Database Management System (“DBMS”), the method comprising: 
a DBMS query plan cache data store containing electronic records representing a plurality of query plans each associated with a set of instructions created in response to a query previously submitted by a user; and 
a DBMS query plan cache management platform, coupled to the DBMS query plan cache data store, including: 
a memory comprising computer executable instructions; at least one computer processor coupled to the memory to execute the instructions to perform actions comprising: 

calculating a utility score for each query plan in the DBMS query plan cache data store based on: utility   score ⁢ = e ⁢ c * c ⁢ t l ⁢ u * m ⁢ s where ec represents an execution count, ct represents a compilation time, lu represents a period of time since the query plan was last used, and ms represents a query plan memory size, and 
evicting at least one query plan from the DBMS query plan cache data store based on the calculated utility score, wherein said evicting is not based on a size of the DBMS query plan cache.

2. The system of claim 1, wherein the DBMS query plan cache management platform evicts at least one of: (i) a percentage of query plans, (ii) a number of query plans, and (iii) all query plans having a utility score below a threshold value.

3. The system of claim 1, wherein said evicting is associated with at least one of: 
(i) deletion of a query plan from the system, (ii) transformation of a query plan, and (iii) offloading a query plan to another storage medium.

4. The system of claim 3, wherein said transformation of a query plan comprises compression of an original set of query plan instructions into a compressed representation such that it may later be un-transformed back into the original set of query plan instructions.

5. The system of claim 1, wherein the DBMS query plan cache management system performs said calculating and evicting based on at least one of: (i) a periodic basis, (ii) upon creation of a new query plan, (iii) upon creation of a pre-determined number of new query plans, and (iv) upon re-use of a query plan.

6. The system of claim 1, wherein the DBMS is an in-memory, column-oriented, relational database management system.

7. A computer-implemented method to manage a query plan cache for a Database Management System (“DBMS”), the method comprising: 
calculating, by a DBMS query plan cache management platform, a utility score for each query plan in a DBMS query plan cache data store based on: utility   score ⁢ = e ⁢ c * c ⁢ t l ⁢ u * m ⁢ s where ec represents an execution count, ct represents a compilation time, lu represents a period of time since the query plan was last used, and ms represents a query plan memory size, wherein the DBMS query plan cache data store contains electronic records representing a plurality of query plans each associated with a set of instructions created in response to a query previously submitted by a user; and evicting, by the DBMS query plan cache management platform, at least one query plan from the DBMS query plan cache data store based on the calculated utility score, 

wherein said evicting is not based on a size of the DBMS query plan cache.


8. The method of claim 7, wherein the DBMS query plan cache management platform evicts at least one of: (i) a percentage of query plans, (ii) a number of query plans, and (iii) all query plans having a utility score below a threshold value.


9. The method of claim 7, wherein said evicting is associated with at least one of: 

(i) deletion of a query plan from the system, (ii) transformation of a query plan, and (iii) offloading a query plan to another storage medium.

10. The method of claim 9, wherein said transformation of a query plan comprises compression of an original set of query plan instructions into a compressed representation such that it may later be un-transformed back into the original set of query plan instructions.

11. The method of claim 7, wherein the DBMS query plan cache management system performs said calculating and evicting based on at least one of: (i) a periodic basis, (ii) upon creation of a new query plan, (iii) upon creation of a pre-determined number of new query plans, and (iv) upon re-use of a query plan.
12. The method of claim 7, wherein the DBMS is an in-memory, column-oriented, relational database management system.

13. A non-transitory, computer readable medium storing instructions, which when executed by at least one processor cause a computer to perform a method to manage a query plan cache for a Database Management System (“DBMS”) comprising: 
calculating, by a DBMS query plan cache management platform, a utility score for each query plan in a DBMS query plan cache data store based on: utility   score ⁢ = e ⁢ c * c ⁢ t l ⁢ u * m ⁢ s where ec represents an execution count, ct represents a compilation time, lu represents a period of time since the query plan was last used, and ms represents a query plan memory size an execution count, a compilation time, a period of time since the query plan was last used, and a query plan memory size, 
wherein the DBMS query plan cache data store contains electronic records representing a plurality of query plans each associated with a set of instructions created in response to a query previously submitted by a user; and 
evicting, by the DBMS query plan cache management platform, at least one query plan from the DBMS query plan cache data store based on the calculated utility score, 
wherein said evicting is not based on a size of the DBMS query plan cache.


14. The medium of claim 13, wherein the DBMS query plan cache management platform evicts at least one of: (i) a percentage of query plans, (ii) a number of query plans, and (iii) all query plans having a utility score below a threshold value.

15. The medium of claim 13, wherein said evicting is associated with at least one of: (i) deletion of a query plan from the system, (ii) transformation of a query plan, and (iii) offloading a query plan to another storage medium.

16. The medium of claim 15, wherein said transformation of a query plan comprises compression of an original set of query plan instructions into a compressed representation such that it may later be un-transformed back into the original set of query plan instructions.

17. The medium of claim 13, wherein the DBMS query plan cache management system performs said calculating and evicting based on at least one of: (i) a periodic basis, (ii) upon creation of a new query plan, (iii) upon creation of a pre-determined number of new query plans, and (iv) upon re-use of a query plan.


Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.1. Claims 1-3, 5, 7-9, 11, 13-15 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over
Chaudhuri et al.: "RE-COSTING FOR ON-LINE OPTIMIZATION OF PARAMETERIZED QUERIES WITH GUARANTEES", (U.S. Application Publication US 20180329955 A1, filed June 2, 2017 and published November 15, 2018, hereafter "Chaudhuri"), in view of
Sam Alapati: “Expert Oracle9i Database Administration, Expert Oracle9i Database Administration”, (© Sam R. Alapati 2003, hereafter “Alapati”).

As per claim 1, Chaudhuri teaches a system to manage a query plan cache for a Database Management System ("DBMS"), the method comprising:
a DBMS query plan cache data store containing electronic records representing a plurality of query plans each associated with a set of instructions created in response to a query previously submitted by a user (See [0034] and [0121], PQD (parametric query optimization) technique decides which plan to use for each incoming query instance in an on-line fashion by storing a set of plans in a plan cache and picking one of the cached plans; and a processor executes instructions stored on computer readable storage medium to execute optimizer logic coupled to the database engine to select and return an optimized query plan for query instance. Here optimized query plan was previously created for previously submitted query); and
a DBMS query plan cache management platform, coupled to the DBMS query plan cache data store, including:
a memory comprising computer executable instructions (See [0121], a server having a database engine coupled to a processor to service database queries; a plan cache storing a plurality of query plans; and at least one computer readable storage medium having instructions stored thereon, the instructions when executed by the processor cause the processor to execute: optimizer logic coupled to the database engine, the optimizer logic configured to receive a selectivity vector and return an optimized query plan for query instance);
at least one computer processor coupled to the memory to execute the instructions to perform actions comprising:
calculating a utility score for each query plan in the DBMS query plan cache data store (See [0104], in an embodiment, 
    PNG
    media_image1.png
    24
    47
    media_image1.png
    Greyscale
. This threshold may ensure that the property of λ-optimality is maintained even while storing only a subset of encountered plans. If the plan is identified as 
    PNG
    media_image2.png
    24
    56
    media_image2.png
    Greyscale
, in block 809, then it may be inferred that 
    PNG
    media_image3.png
    23
    64
    media_image3.png
    Greyscale
 is redundant with respect to an existing plan in the plan cache. A pointer to the acceptable plan may be created and used for query  
    PNG
    media_image4.png
    20
    20
    media_image4.png
    Greyscale
 as an optimal plan, in block 811. Otherwise, the plan may be added to the plan cache).
However, Chaudhuri does not explicitly teach that the calculating the utility score for each query plan in the DBMS query plan cache data store such that
the utility score increases as a result of increases in execution count (ec) and a compilation time and 
decreases as a result of increases in a period of time since the query plan was last used (lu) and a query plan memory size (ms).
On the other hand, as an analogous art on query plan optimization, Alapati teaches 
a calculating the utility score for each query plan in the DBMS query plan cache data store is based on the execution count (ec) and a compilation time and period of time since the query plan was last used (lu) and a query plan memory size (ms) (See Pages 834, 870 and 881, the optimizer's cost estimation depends on the amount and recency of the statistics stored in the data dictionary. Using SQL Trace and TKPROF: Explain Plan facility will give you the expected execution plan, the SQL Trace tool will give you the actual results of an expected SQL query. SQL Trace will enable you to track: CPU and elapsed times, Parsed and executed counts for each SQL statement, Number of physical and logical reads, Execution plan for all the SQL statements, and Library cache hit ratios; and at Page 874, program TKPROF reports The SQL statement, Counts of parse, execute, and fetch (for select statements} calls, Count of rows processed, CPU seconds used, 110 used, Library cache misses, Optional execution plan, Row source operation listing, A report summary analyzing how many similar and distinct statements were found in the trace file. Further at Listing 18-12, TKPROF shows the parts of the TKPROF output showing the parse, execute, and fetch counts. Figure 18-4. Using Oracle SQLAnalyze to investigate resource-intensive SQL, including size of runtime memory) and further teaches 
the calculating of the utility score for each query plan in the DBMS query plan cache data store such that
the utility score increases as a result of increases in execution count (ec) and a compilation time and decreases as a result of increases in a period of time since the query plan was last used (lu) and a query plan memory size (ms) 
(See Pages 870 and 851, the executing counts and fetching counts of the query plan illustrate its efficiency teaches score increases as the counts; 
Pages 173 and 824; syntactically correct query is then undergoing semantic checking to ensure that the tables and the referenced individual columns and all the object privileges do exist in the data dictionary. In addition, the column types are checked to ensure that data matched column definitions. The statement is normalized so it can be processed more efficiently. The query is semantically analyzed and it is rejected if it is incorrectly formulated. Once the parse tree passes all the syntactic and semantic checks, it is considered a valid parse tree, and it is sent to the logical query plan generation stage. 
A soft parse occurs when Oracle finds a previously compiled executable. 
Here software parsing the already compiled executable and the thorough and time consuming semantic checks in the compiling steps for generating a valid parse tree (and further for generating a valid query plan) suggests higher compilation time ensuring a valid parsed tree for improvement of query plan, and the utility score increases as a consequence; 
Page 378, the normal behavior of the buffer pool is to treat all the objects placed in it equally. That is, any object will remain there as long as free memory is available in the buffer cache. Objects are removed or "aged out" only when there is no free space. When this happens, the least recently used (LRU) algorithm is used to remove the oldest unused objects sitting in memory to make space for new objects. The use of two specialized buffer tools, the keep pool and the recycle pool, allows you to specify at object creation time how you want the buffer pool to treat certain objects.
Page 901, Using stored code guarantees that code is identical and thus reused, thereby enhancing scalability and efficiency. LRU and Least recency code will ensure and help to improve utility score as suggested; 
Pages 825-826, The physical query plan takes into account the following factors: The best way to retrieve data from disk or memory. For cost computations, only read and write data one row at a time (in the real world, you do I/O at the block level, not the row level). As such, an optimized query plan size suggest high size decreases utility score). 
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Alapati's teaching with Chaudhuri because Alapati is dedicated to improving performance by suggesting more efficient queries or table- and index-organization schemes via focusing on SQL query optimization and Chaudhuri is dedicated to processing a large number of instances of a parameterized SQL query in an on-line fashion, and the combined teaching would have allowed Chaudhuri to combine Alapati's approach on performance tuning utilizing more than the specific performance improvement techniques to ensure optimal results for many queries would have been reached.
Chaudhuri in view of Alapati further teaches:
evicting at least one query plan from the DBMS query plan cache data store based on the calculated utility score, wherein said evicting is not based on a size of the DBMS query plan cache (See Chaudhuri: [0104], a check may be made to find the minimum usage plan. Instances in the list may be removed from the plan cache in block 815, when applicable. Here the removing, evicting, a query plan from cache is based on usage and is not based on a size of the DBMS query plan cache; and Alapati: Page 378, The normal behavior of the buffer pool is to treat all the objects placed in it equally. That is, any object will remain there as long as free memory is available in the buffer cache. Objects are removed or "aged out" only when there is no free space. When this happens, the least recently used (LRU) algorithm is used to remove the oldest unused objects sitting in memory to make space for new objects. The use of two specialized buffer tools, the keep pool and the recycle pool, allows you to specify at object creation time how you want the buffer pool to treat certain objects.).

As per claim 2,  Chaudhuri in view of Alapati teaches system of claim 1, wherein the DBMS query plan cache management platform evicts at least one of: (i) a percentage of query plans, (ii) a number of query plans (See Alapati: Page 378, the normal behavior of the buffer pool is to treat all the objects placed in it equally. That is, any object will remain there as long as free memory is available in the buffer cache. Objects are removed or "aged out" only when there is no free space. When this happens, the least recently used (LRU) algorithm is used to remove the oldest unused objects sitting in memory to make space for new objects. Here the lack of available space because of a large number of cache residential query plans; and Chaudhuri: [0105], support dropping existing plans from the plan cache. This may be required in case a plan cache budget of k plans is enforced. Here dropping teaches evicting), and (iii) all query plans having a utility score below a threshold value. 

As per claim 3, Chaudhuri in view of Alapati teaches the system of claim 1, wherein said evicting is associated with at least one of:
(i) deletion of a query plan from the system (See Chaudhuri: [0106], while dropping plan P, all instances may be removed from the instance list that point to plan P), 
(ii) transformation of a query plan, and 
(iii) offloading a query plan to another storage medium.

As per claim 5, Chaudhuri in view of Alapati the system of claim 1, wherein the DBMS query plan cache management system performs said calculating and evicting based on at least one of: 
(i) a periodic basis (See Chaudhuri: [0055], The manage-Cache function 560 may also age out plans that have not been used in a pre-determined period),
(ii) upon creation of a new query plan, 
(iii) upon creation of a pre-determined number of new query plans, and 
(iv) upon re-use of a query plan.

As per claims 7-9 and 11, the claims recite the methods comprising steps performed by the systems as recited in claims 1-3 and 5 above and rejected, respectively, under 35 U.S.C. § 103 as being unpatentable over Chaudhuri in view of Alapati.
Therefore, claims 7-9 and 11 are rejected along the same rationale that rejected claims 1-3 and 5, respectively.

As per claims 13-15 and 17, the claims recite the non-transitory, computer readable medium storing instructions, which when executed by at least one processor cause a computer to perform the methods to manage a query plan cache for a Database Management System ("DBMS") (See Chaudhuri: [0034] and [0121], PQD (parametric query optimization) technique decides which plan to use for each incoming query instance in an on-line fashion by storing a set of plans in a plan cache and picking one of the cached plans; and a processor executes instructions stored on computer readable storage medium to execute optimizer logic coupled to the database engine to select and return an optimized query plan for query instance) comprising steps performed by the systems as recited in claims 1-3 and 5 above and rejected, respectively, under 35 U.S.C. § 103 as being unpatentable over Chaudhuri in view of Alapati.
Therefore, claims 13-15 and 17 are rejected along the same rationale that rejected claims 1-3 and 5, respectively.

5.2. Claim 4, 6, 10, 12, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over
Chaudhuri in view of Alapati, as applied to claims 1-3, 5, 7-9, 11, 13-15 and 17 above, and further in view of 
Konik et al.: "CHANGING THE COMPRESSION LEVEL OF QUERY PLANS", (U.S. Application Publication US 20130304723 A1, filed May 11, 2012 and published November 14, 2013, hereafter "Konik").

As per claim 4, Chaudhuri in view of Alapati does not explicitly teach the system of claim 3, wherein said transformation of a query plan comprises compression of an original set of query plan instructions into a compressed representation such that it may later be un-transformed back into the original set of query plan instructions.
However, as an analogous art on cached query plan and optimization, Konik teaches the system of claim 3, wherein said transformation of a query plan comprises compression of an original set of query plan instructions into a compressed representation such that it may later be un-transformed back into the original set of query plan instructions (See [0046], As a result of query optimization, the optimizer 315 generates one or more query plans 382, using data such as resource availability, platform capabilities, query content information, etc., that is stored in the database 320. Once generated, the optimizer 315 stores the query plans 382 in the cache 162 in compressed or uncompressed form. The execution engine 330 reads the query plans 382 from the cache 162 and decompresses them into the currently executing (uncompressed) query plan 151.).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Konik's teaching with Chaudhuri in view of Alapati by storing query plans in compressed and decompressed forms dynamically because the compression and decompression of query plans would have utilized cache efficiently.

As per claim 6, Chaudhuri in view of Alapati, and further in view of Konik teaches the system of claim 1, wherein the DBMS is an in-memory, column-oriented, relational database management system (See [0003] and [0021], a relational database organizing data in tables that have rows, which represent individual entries, tuples, or records in the database, and columns, fields, or attributes, which define what is stored in each entry, tuple, or record; and the cache 162 may be in the DBMS 150).

As per claims 10 and 12, the claims recite the methods comprising steps performed by the systems as recited in claims 4 and 6 above and rejected, respectively, under 35 U.S.C. § 103 as being unpatentable over Chaudhuri in view of Alapati and further in view of Konik.
Therefore, claims 10 and 12 are rejected along the same rationale that rejected claims 4 and 6, respectively.

As per claim 16, the claim recites the non-transitory, computer readable medium storing instructions, which when executed by at least one processor cause a computer to perform the method to manage a query plan cache for a Database Management System ("DBMS") (See Chaudhuri: [0034] and [0121], PQD (parametric query optimization) technique decides which plan to use for each incoming query instance in an on-line fashion by storing a set of plans in a plan cache and picking one of the cached plans; and a processor executes instructions stored on computer readable storage medium to execute optimizer logic coupled to the database engine to select and return an optimized query plan for query instance) comprising steps performed by the systems as recited in claim 4 above and rejected, under 35 U.S.C. § 103 as being unpatentable over Chaudhuri in view of Alapati and further in view of Konik.
Therefore, claim 16 is rejected along the same rationale that rejected claim 4.

References
6.1. The prior art made of record:
B. U.S. Patent Application Publication US-20180329955-A1.
C. U.S. Patent Application Publication US-20130304723-A1.
U. Sam R. Alapati: “Expert Oracle9i Database Administration”, APress Media, LLC, 2003.
6.2. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
A. U.S. Patent Application Publication US-20090106219-A1.
Conclusions
7.1. The Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlicky, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
7.2. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
8. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mr. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU  /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
April 22, 2022